 
 
I 
108th CONGRESS 2d Session 
H. R. 5208 
IN THE HOUSE OF REPRESENTATIVES 
 
October 4, 2004 
Mr. Meehan introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To prohibit the possession of a firearm in a hospital zone. 
 
 
1.Short titleThis Act may be cited as the Gun-Free Hospital Zones Act.  
2.Prohibition on the possession of a firearm in a hospital zone 
(a)In generalSection 922 of title 18, United States Code, is amended by inserting after subsection (y) the following: 

(z)
(1)It shall be unlawful for any person to possess a firearm that has been shipped or transported in interstate or foreign commerce, in a place that the person knows or has reasonable cause to believe is in a hospital zone.
(2)Paragraph (1) shall not apply to the possession of a firearm—
(A)on private property that is not on the grounds of any hospital;
(B)on public property outside any building or enclosed structure, if the individual possessing the firearm is licensed to do so by the State or political subdivision in which the hospital zone is located, and the law of the State or political subdivision requires that, before an individual obtains such a license, the law enforcement authorities of the State or political subdivision verify that the individual is qualified under law to receive the license;
(C)by an individual in accordance with a contract entered into between the owner of a hospital in the hospital zone and the individual or an employer of the individual; or
(D)by a law enforcement officer acting in his or her official capacity..
(b)DefinitionsSection 921(a) of such title is amended by adding at the end the following:

(36)The term hospital zone means—
(A)in or on the grounds of a public or private hospital; or
(B)within 1,000 feet from the grounds of a public or private hospital.
(37)The term hospital means an institution which—
(A)is primarily engaged in providing, by or under the supervision of physicians, to inpatients—
(i)diagnostic services and therapeutic services for medical diagnosis, treatment, and care of injured, disabled, or sick persons; or
(ii)rehabilitation services for the rehabilitation of injured, disabled, or sick persons; or
(B)in the case of an institution in a State in which State or applicable local law provides for the licensing of hospitals—
(i)is licensed pursuant to such law; or
(ii)is approved, by the agency of the State or locality responsible for licensing hospitals, as meeting the standards established for such licensing.. 
(c)PenaltiesSection 924(a) of such title is amended by adding at the end the following: 
 
(8)Whoever knowingly violates section 922(z) shall be fined under this title, imprisoned not more than 5 years, or both. Notwithstanding any other provision of law, a term of imprisonment imposed against a person under this paragraph shall not run concurrently with any other term of imprisonment imposed against the person under any other provision of law.. 
 
